t c memo united_states tax_court northstate tax consultants petitioner v commissioner of internal revenue respondent docket no 5987-o1 filed date mark e kent for petitioner ’ daniel j parent for respondent memorandum opinion ruwe judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent bases his ‘as explained in the text respondent challenges mr kent’s capacity to conduct litigation on behalf of petitioner our tentative description of mr kent as appearing for petitioner is for convenience only - motion on the ground that the petition was not filed by a proper party under rule c background on date respondent mailed a notice_of_deficiency for the taxable years and to northstate tax consultants trust on date a petition in the name of northstate tax consultants was timely filed the petition was signed by mark e kent mr kent the notice_of_deficiency and the petition both listed the same address in redding california as petitioner’s address on date respondent moved pursuant to the provisions of rule c to dismiss this case for lack of jurisdiction on the ground that the petition was not filed by a trustee authorized under california law to bring suit on behalf of northstate tax consultants trust ntct in his motion respondent alleges that a form_1041 u s fiduciary income_tax return was filed with respondent in the name of northstate tax consultants for each of the taxable years and respondent contends that before issuing the notice_of_deficiency he requested that copies of certain trust documents be provided to him in order to establish the identity of the trustees authorized to act on behalf of ntct respondent all rule references are to the tax_court rules_of_practice and procedure represents that he requested copies of trust instruments and copies of trust documents appointing all trustees but no trust documents were provided to him respondent attached a letter dated date addressed to northstate tax consultants attn mark be kent in the letter respondent asked mr kent to provide certain trust documents in order for respondent to determine whether mr kent was authorized to represent ntct before this court respondent concluded his letter by stating that if he did not receive the requested information within days then he would file a motion to dismiss the case for lack of jurisdiction respondent maintains that he has not received a response to his request on date we directed petitioner to file a response to respondent’s motion on or before date petitioner failed to file a response to respondent’s motion discussion rule a provides that a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of that person rule c provides that the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived petitioner bears the burden of - - proving that this court has jurisdiction 69_tc_497 65_tc_346 main-hammond land trust v commissioner t c affd 200_f2d_308 6th cir petitioner failed to comply with our order requiring a response to respondent’s motion to dismiss for lack of jurisdiction petitioner has failed to present other evidence showing that this court has jurisdiction in the absence of any evidence to support our jurisdiction we hold that mr kent does not have the capacity under rule c to litigate in this court on behalf of ntct see harold patz trust v commissioner supra an appropriate order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
